Citation Nr: 0907712	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  02-15 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus (diabetes).

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 to May 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) Pittsburg, Pennsylvania, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in July 2003 (i.e. a 
video hearing).  The hearing transcript has been associated 
with the claims file.


FINDINGS OF FACT

1.  The veteran was not within the land boundaries of Vietnam 
during service.

2.  The veteran's diabetes was not incurred in service or 
within a year of separation from service and is not causally 
related to service.  

3.  The veteran is not diagnosed with chloracne or any other 
chronic skin disorder.  

4.  GERD was not incurred in service and is not causally 
related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes are not 
met.  
38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for a skin disorder 
are not met.  
38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303, 3.307, 3.309 (2008).

3.  The criteria for service connection for GERD are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In September 2001, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice then 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Subsequently in March 2006, the VA provided notice of the 
effective date and disability rating regulations.  The Board 
notes that this notice postdated the initial adjudication; 
service connection has been denied, however, so any question 
as to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining all available medical records and providing a 
personal hearing.  The Board notes that no VA examination was 
conducted for the issues.  None is required in this case, 
however.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Because not all of these conditions have been 
met with respect to the service connection issue decided 
herein, as will be discussed below, a VA examination with 
nexus opinion is not necessary.  The Board does not know of 
any additional relevant evidence which has not been obtained.  
Thus, the Board finds the issues ready for adjudication.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for diabetes when manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Diabetes

The veteran has been diagnosed with diabetes.  VA regulations 
provide presumptive service connection for diabetes for 
veterans shown to be exposed to an herbicide agent during 
active military service.  38 C.F.R. § 3.309(e).  The 
regulations also provide a presumption that veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, to 
include Agent Orange, unless there is affirmative evidence of 
non-exposure.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307.  Service in Vietnam includes service in 
the waters offshore or service in other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. § 3.313; see also Haas v. Peake, 544 F.3d 1306 
(Fed. Cir. 2008) (upholding VA's interpretation that service 
in Vietnam requires that a claimant have set "foot-on-land" 
in Vietnam).

The veteran's DD-214 indicates that he was awarded a Vietnam 
service medical and that he "served in Vietnam."  Further 
review of the records indicate that the veteran served in 
Vietnam from December 1971 to May 1973 and that he was 
stationed aboard the U.S.S. Rowan, which was stationed 
offshore of Vietnam.  

Initially, the Board notes that the veteran has denied ever 
being on land in Vietnam.  See, e.g., August 2001 Agent 
Orange Registry record; July 2003 hearing transcript.  Thus, 
the issue is whether the veteran's ship, the U.S.S. Rowan was 
ever in the land boundaries of Vietnam while the veteran 
served onboard.  The record contains statements from the 
Director of Naval History at the Department of the Navy and 
the Director of the Joint Services Records Research Center 
(JSRRC) (then known as the U.S. Armed Services Center for 
Unit Records Research), both of which indicate that although 
the U.S.S. Rowan was stationed off the coast of Vietnam, the 
ship was never docked or otherwise in the land boundaries of 
Vietnam while the veteran was onboard.  See March 2004 
Hakenson letter and April 2004 Dudley letter.  As the 
evidence does not indicate that the veteran was ever within 
the land boundaries of Vietnam, and the evidence does not 
otherwise indicate that the veteran was exposed to an 
herbicide in service, presumptive service connection is not 
warranted.  

The Board notes that service connection may still be 
established with proof of actual direct causation, however.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this 
case, however, the Board finds that service connection is not 
warranted since the evidence does not indicate that diabetes 
onset in service or is causally related to service.  The 
veteran's service medical records do not report any diagnoses 
of diabetes or any symptoms indicative of diabetes, such as 
sugar in the urine, and post-service records indicate that 
the diabetes was diagnosed, at a minimum (per the veteran's 
history), approximately seven years after separation.  See 
May 1973 separation examination (urinalysis negative for 
sugar); October 2001 Bohner treatment record.  See also 
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time 
elapsed prior to initial complaint can be considered as 
evidence against the claim.).  Additionally, the evidence of 
record also does not contain any competent evidence linking 
the veteran's diabetes to service.  

Thus, based on the evidence of no in-service herbicide 
exposure and the absence of evidence an in-service 
occurrence, the length of time between separation and the 
initial reported diagnosis, and the absence of a nexus 
opinion, service connection for diabetes must be denied.  

Skin Disorder 

The veteran reports that he has gotten skin rash on both arms 
annually for approximately 25 years, generally concurrent 
with his first sun exposure.  See, e.g., August 2001 Agent 
Orange Registry report; July 2003 hearing transcript.  He 
contends that this skin rash is the result of in-service 
herbicide exposure.  

As noted above, VA regulations provide presumptive service 
connection for chloracne or other acneform disease consistent 
with chloracne manifested within one year of separation for 
veterans shown to be exposed to an herbicide agent during 
active military service.  38 C.F.R. § 3.307(a)(6), 3.309(e).  
Additionally, notwithstanding the foregoing presumption, a 
veteran may establish service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Initially, the Board notes that the evidence does not 
establish that the veteran was exposed to herbicides in 
service; thus, the presumption is not applicable.  Even after 
assuming the veteran was exposed to herbicide agents while in 
service, however, service connection is not warranted.  

The service treatment records do not report any complaints or 
findings pertaining to a skin disorder.  See April 1972 
service treatment record (no open sores, lesions, or rashes); 
May 1973 separation examination record (normal clinical 
findings for the skin and a negative history as to skin 
disease).  Post-service medical records also do not report 
any findings of chloracne, an acneform disease consistent 
with chloracne, or any other chronic skin disorder.  The 
Board notes that the August 2001 Agent Orange Registry 
examiner stated that the veteran's description of his rash 
"could perhaps be related" to actinic keratosis, but the 
examiner found the veteran's skin normal on examination and 
no diagnosis  was made.  The post-service medical records 
also reflect findings of redness and swelling in the left 
forearm in 2002, but these symptoms were attributed to 
cellulitis from an infected insect bite, and the post-service 
medical records are otherwise negative as to any diagnosed 
skin abnormality.  See generally Gelb records (treatment for 
cellulitis).  See also August 2001 Agent Orange Registry 
report; November 2002 Bohner record.  

The Board notes that the veteran is competent to report that 
he has skin "abnormalities" approximately once a year.  He 
is not competent to report that these symptoms are the same 
chronic skin disorder, however, or that they are related to 
service.  Medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Cf. 
Jandreau v. Nicholson, No. 2007-7029 (Fed. Cir. July 3, 2007) 
(the layperson may be competent to identify the condition 
where the condition is simple).  

In this case, the competent evidence of record does not 
indicate that the veteran has a chronic skin disorder, to 
include chloracne or other acneform disease.  Additionally, 
even assuming the veteran's history of rash were sufficient 
evidence of a chronic skin disorder, the competent evidence 
does not indicate that the skin disorder is related to 
service:  the initial onset of the skin disorder is reported 
to be approximately 10 years after service, and the evidence 
does not contain any medical opinions linking the rash to 
service.  In sum, the Board finds that the evidence does not 
suggest that the veteran has a chronic skin disorder or that 
his reported symptoms onset in service or are causally 
related to service; thus, service connection must be denied.  

GERD

The service treatment records do not report any complaints or 
findings pertaining to GERD.  See May 1973 separation 
examination record (normal clinical findings for the mouth 
and throat and abdomen and viscera and a negative history as 
to frequent indigestion and stomach trouble).  Post-service 
records indicate that the veteran was initially diagnosed 
with GERD in 2001, after seeking treatment for an occasional 
bitter taste in the throat or a globus sensation.  See March 
and May 2001 VA treatment records.  Subsequent VA treatment 
records reflect continued treatment for GERD. 

Based on the evidence of record, service connection is not 
warranted for GERD as the evidence does not competently 
indicate that the veteran's GERD is related to service.  
Service treatment and examination records do not provide any 
evidence indicating that GERD began in service, and the 
earliest diagnosis dates approximately 28 years after 
separation from service.  See Maxson v. Gober, 230 F.3rd. 
1330, 1333 (Fed. Cir. 2000) (time elapsed prior to initial 
complaint can be considered as evidence against the claim.).  
Additionally, the evidence does not include any medical 
findings suggesting that there is a causal relationship 
between the veteran's GERD and service, to include the 
reported herbicide exposure.  Although the veteran has 
asserted that such a link exists, the veteran, as a 
layperson, is not competent to comment on the etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In this case, the medical evidence does not indicate 
that the veteran's GERD was incurred in service or is 
otherwise related to service; consequently, service 
connection must be denied.  



ORDER

Service connection for diabetes is denied.  

Service connection for a skin disorder is denied.

Service connection for GERD is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


